There is only one assignment. *Page 1114 
It is that the court below erred when he refused to grant Prince's motion for a new trial on the ground that "the verdict and judgment was contrary to and against the great weight and preponderance of the testimony" in particulars specified.
The contention under the assignment is that Prince was not bound by his agreement to accept the notes Yarbrough assigned to him as a satisfaction in full of his interest of $666.13 in the $951.62 due for crates sold on credit, because the testimony showed, it is insisted, that Prince was induced to make the agreement and accept the notes by representations which were false made to him by Yarbrough that the makers of the notes were solvent, and that they (the notes) were for crates sold to the makers. We have read and considered the testimony in the record with reference to the contention, and, as we understand it, it is conflicting as to whether Yarbrough made the representations or not; as to whether, if he did make them, they were true or not; and as to whether, if he did make them and they were false, they induced Prince to make the agreement and accept the notes or not. We think the trial court and the jury had a right to determine the conflict as they did, and that we should not set aside their findings. Therefore the judgment is affirmed.